 Case 21-14934-KCF                 Doc 36 Filed 08/01/21 Entered 08/02/21 00:14:53                      Desc Imaged
                                        Certificate of Notice Page 1 of 4
Form oresadoc − oresadocv27

                                        UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                              Case No.: 21−14934−KCF
                                              Chapter: 11
                                              Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Dukat, LLC
   dba BMK Online, LLC, dba Tech to
   Commerce
   c/o On Spec
   95 Newfield Avenue
   Suite H
   Edison, NJ 08837
Social Security No.:

Employer's Tax I.D. No.:
  61−1582052

                                            ORDER RESPECTING
                                     AMENDMENT TO SCHEDULE D, E/F, G OR H
                                           OR LIST OF CREDITORS

    The Court having noted that the debtor filed an Amendment to Schedule E/F on July 29, 2021 or to the List of
Creditors on N/A , and for good cause shown, it is

          ORDERED that the debtor must provide notice of the Amendment to the creditor(s) or party(ies) being
deleted, added or modified and to the trustee in the case, if any, not later than 7 days after the date of this Order.

          It is further ORDERED that the debtor(s) must serve on added creditors or parties, not later than 7 days
after the date of this Order, the following:

          1.        A copy of the applicable Notice of Chapter 11 Bankruptcy Case, and

          2.        In a Chapter 11 case:

               a)      a copy of the last modified plan and disclosure statement, if any, and

               b)   a copy of any order approving the adequacy of the disclosure statement
               and/or the scheduling of the plan for confirmation.

          3.        In a Chapter 12 or Chapter 13 case:

               a)      a copy of the Notice of Hearing on Confirmation of Plan, if any, and

               b)      a copy of the last modified plan that has been filed in the case.

         It is further ORDERED that not later than 7 days after the date of this Order, the debtor(s) must file the
Local Form, Certification of Service, certifying compliance with the above requirements.
          It is further ORDERED that the added creditors or parties have
          1. until the original deadline, if any, fixed by the court to file a complaint to object to
          the debtor's discharge or dischargeability of certain debts, or sixty 60 days from the date of this Order,
 Case 21-14934-KCF             Doc 36 Filed 08/01/21 Entered 08/02/21 00:14:53                        Desc Imaged
                                    Certificate of Notice Page 2 of 4
         whichever is later;

         2. until the original deadline, if any, fixed by the Court to file a proof of claim or required supplement,
         or sixty 60 days from the date of this Order, whichever is later;

         3.    until the original deadline fixed by the Court to object to exemptions, or thirty 30 days from
         the date of this Order, whichever is later.




Dated: July 30, 2021
JAN: pbf

                                               Kathryn C. Ferguson
                                               United States Bankruptcy Judge
       Case 21-14934-KCF                     Doc 36 Filed 08/01/21 Entered 08/02/21 00:14:53                                             Desc Imaged
                                                  Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 21-14934-KCF
Dukat, LLC                                                                                                             Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-3                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 30, 2021                                               Form ID: oresadoc                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 01, 2021:
Recip ID                 Recipient Name and Address
db                     + Dukat, LLC, c/o On Spec, 95 Newfield Avenue, Suite H, Edison, NJ 08837-3824

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Jul 30 2021 20:27:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 01, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 30, 2021 at the address(es) listed below:
Name                               Email Address
David H. Stein
                                   on behalf of Debtor Dukat LLC dstein@wilentz.com, ciarkowski@wilentz.com

David H. Stein
                                   on behalf of Plaintiff Dukat LLC dstein@wilentz.com, ciarkowski@wilentz.com

Margaret Mcgee
                                   on behalf of U.S. Trustee U.S. Trustee maggie.mcgee@usdoj.gov

Mark Politan
      Case 21-14934-KCF            Doc 36 Filed 08/01/21 Entered 08/02/21 00:14:53                                  Desc Imaged
                                        Certificate of Notice Page 4 of 4
District/off: 0312-3                                       User: admin                                                   Page 2 of 2
Date Rcvd: Jul 30, 2021                                    Form ID: oresadoc                                            Total Noticed: 2
                          mpolitan@politanlaw.com

Ronald L. Daugherty
                          on behalf of Creditor Interline Brands Inc. dba Hardware Express rdaugherty@srstlaw.com

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 6
